Case 2:06-cv-05455-MCA-LDW Document 756 Filed 03/03/20 Page 1 of 2 PageID: 11603




                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY

                                                              Civil Action No.
  N.V.E., INC.,                                         2:06-cv-05455 (MCA)(LDW)

         Plaintiff,
                                                          STATEMENT OF THE CASE
                         v.

  JESUS J. PALMERONI, a/k/a JOSEPH
  PALMERONI, VINCENT ROSARBO,
  NATIONAL RETAIL CONSULTING GROUP,
  INC., AMERICAN WHOLESALE
  DISTRIBUTION, INC., GLOBAL
  MARKETING & SALES GROUP, LLC, and
  VAR CONSULTING, INC.

         Defendants.



         Plaintiff N.V.E., Inc. is a corporation based in Andover, New Jersey that manufactures,

  distributes, and sells nutritional supplements. NVE is represented by Samuel Samaro and James

  Boyan of Pashman Stein Walder Hayden. The two defendants are Jesus Palmeroni (a/k/a Joe

  Palmeroni) and Vincent Rosarbo. They are representing themselves. NVE employed Palmeroni

  from 1999 to 2006—initially as a salesperson but later promoted him to Vice President of Sales.

  NVE employed Rosarbo salesperson from 2001 to 2004.

         NVE alleges that Defendants engaged in two fraudulent schemes during and after their

  employment with the Company. NVE claims that Palmeroni demanded and received kickbacks

  from several of the Company’s product brokers from 2001 to 2009. In the second alleged

  scheme, which NVE describes as the distribution scheme, NVE claims that Palmeroni, along

  with his co-defendant, Vincent Rosarbo, diverted product sales from NVE to their own

  competing companies. That was accomplished, according to NVE, by creating a sham entity
Case 2:06-cv-05455-MCA-LDW Document 756 Filed 03/03/20 Page 2 of 2 PageID: 11604



  called Smart World to obtain NVE products at low prices intended for overseas markets and then

  reselling those products to NVE’s domestic customers, resulting in millions of dollars of

  improper profits to Defendants and the corresponding loss of millions of dollars to NVE.

         Defendants deny NVE’s allegations. Palmeroni claims that NVE’s President, Bob

  Occhifinto, permitted him to solicit and receive payments from the Company’s brokers in

  exchange for his having convinced the brokers to accept lower commission rates overall.

  Palmeroni admits that he was a fifty percent partner in Smart World, but he claims that it was run

  by Mr. Rosarbo and that he had no knowledge about how the money was made. Rosarbo claims

  that Mr. Occhifinto told him that he was to sell off excess inventory, including expired and

  mislabeled product, any way that he could, and that by buying and selling through Smart World,

  he was only carrying out Occhifinto’s directives.
